J-A23017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DANIEL FASSERO, M.D.                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SCOTT HARTZELL, M.D., ROBERT               :   No. 1531 MDA 2020
    LAMONT, SHELLEY N. RINE, L2 REAL           :
    ESTATE, LLC, SHANN LIN, M.D.,              :
    PROGRESSIVE VISION INSTITUTE,              :
    P.C., NATIONAL RETINA INSTITUTE,           :
    PLLC, AND PACIFIC APEX                     :
    HEALTHCARE, INC.                           :

                Appeal from the Order Entered November 3, 2020
                 In the Court of Common Pleas of Union County
                       Civil Division at No(s): 2019-0760


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                   FILED: MAY 6, 2022

        Daniel Fassero, M.D., appeals from the order transferring venue to

Northumberland County based on a forum selection clause after sustaining

the preliminary objection filed by Scott Hartzell, M.D., Robert Lamont, and

Shelley N. Rine. On appeal, Fassero raises several distinct arguments that the

trial court was precluded from transferring this case. After careful review, we

affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23017-21


       As noted above, this appeal arises from a ruling on preliminary

objections. As such, the following factual background is a summary of the

facts alleged by Fassero in his complaint. Fassero became a partner with

Hartzell in the Eye Center of Central Pennsylvania (“Eye Center”) in 2007.1 At

the same time, Fassero became a partner in several independent but related

real estate holding partnerships (“BHH partnerships”) with Hartzell. The BHH

partnerships owned offices and leased them to Eye Center.

       At some point after Fassero became a partner Robert Lamont was

named CEO of the various partnerships described above. Working together

and with Lamont, the two eye doctors built upon Eye Center’s existing

locations by creating two new surgical centers, the Surgery Center of Central

PA, LLC, and the Surgery Center of Allenwood, LLC. The two doctors also

became equal partners with Lamont in a new real estate holding partnership,

known as HFL Properties.

       However, in 2013, Fassero learned through his wife that Lamont had a

criminal history. After his investigation uncovered that Lamont had two

separate convictions, Fassero requested that Lamont be removed as CEO.

Hartzell refused, and the relationship between Fassero and Lamont chilled.




____________________________________________


1 There were other partners involved in some of the partnerships described in
this memorandum. However, they are no longer partners, and they are not
relevant to this appeal in their individual capacities. For ease of reading, we
do not name them or address them separately.

                                           -2-
J-A23017-21


      After this dispute, Fassero and Hartzell had frequent disagreements over

the operation of Eye Center. In 2015, Hartzell determined that he would leave

Eye Center to join a local hospital. When Hartzell told Lamont that he was

leaving Eye Center, Lamont became concerned over his future with Eye

Center. While still employed by Eye Center, Lamont began consulting a

competitor, PVI, owned by Shann Lin, M.D. Hartzell never did leave Eye

Center.

      In his complaint, Fassero alleged that Lamont continued to draw a

generous salary from Progressive Vision Institute (“PVI”), and also consulted

several other competitors, specifically National Retina Institute, PLLC (“NRI”),

and Pacific Apex Healthcare, Inc. (“PAH”) over the intervening years. Fassero

also alleged that Lamont engaged the services of another Eye Center

employee, Shelley Rine, to perform medical billing for Lin while still employed

by Eye Center. Finally, Fassero alleged Hartzell conspired with Lamont to keep

these consulting arrangements secret from Fassero to the detriment of Eye

Center and Fassero.

      On March 19, 2018, Fassero filed a complaint in Northumberland County

seeking to dissolve Eye Center and other damages at docket number 2018-

489. He also filed this action in Union County on October 21, 2019, at docket

number 190760. Fassero amended his complaint on December 9, 2019. In his

Union County complaint at docket number 190760, Fassero asserted:

      (1)   a claim against Hartzell for breach of the Eye Center, BHH, and
            HFL partnership agreements;

                                     -3-
J-A23017-21


       (2)  a claim against Hartzell and Lamont for breach of fiduciary duty
            pursuant to the Eye Center, BHH, and HFL partnership
            agreements;
       (3) a claim against Lamont and Lin for aiding and abetting Hartzell’s
            breach of fiduciary duty pursuant to the Eye Center and BHH
            partnership agreements;
       (4) a claim against Hartzell, Lamont, Rine, Lin, PVI, NRI, and PAH for
            tortious interference with Fassero’s prospective business
            relations;
       (5) a claim against Hartzell, Lamont, Lin, PVI, NRI and PAH for
            conversion of surgical center assets;
       (6) a claim against Hartzell and Lamont for conversion of surgical
            center assets;
       (7) a claim against Hartzell, Lamont, Rine, Lin, PVI, NRI, and PAH for
            civil conspiracy to commit the previously listed torts;
       (8) a claim against Hartzell and Lamont for civil conspiracy to interfere
            with Fassero’s interests in the Eye Center, BHH, and HFL
            partnerships;
       (9) a claim against Hartzell, Lamont, and Rine for misappropriation of
            Eye Center’s trade secrets;
       (10) a claim in the alternative against Hartzell, Lamont, Lin, PVI, NRI,
            and PAH for unjust enrichment.

       In response, the various defendants filed preliminary objections to the

Union County complaint raising a multitude of arguments. After hearing

argument on the objections, the Union County trial court held that the venue

selection clause in the Eye Center partnership agreement governed venue for

at least some of the claims raised by Fassero. As a result, the court ruled on

only the preliminary objection to venue raised by Hartzell, Lamont and Rine.

Fassero filed this timely appeal.2

       On appeal, Fassero makes the following arguments:



____________________________________________


2We note that we have jurisdiction over this interlocutory appeal pursuant to
Pa.R.A.P. 311(c).

                                           -4-
J-A23017-21


      1. The trial court committed an error of law by failing to properly
         review and apply Pa.R.Civ.P. 1006 and Pa.R.Civ.P. 2179 before
         summarily transferring the case to Northumberland County.

      2. The trial court committed an error of law and abuse of
         discretion by failing to properly resolve disputed facts
         concerning proper venue under Pa.R.Civ.P. 1006 and
         Pa.R.Civ.P. 1028(c)(2), which the trial court itself
         acknowledged it was obligated to do during the oral argument,
         and further as was agreed to by all counsel.

      3. The trial court committed an error of law and abused its
         discretion by concluding that the forum selection clause set
         forth in the Eye Center agreement dictated venue despite the
         fact that the Eye Center agreement was only signed by one of
         the eight Appellees in this matter, and further despite the fact
         that none of the claims raised in Appellant’s Amended
         Complaint involve a breach of the provisions of the Eye Center
         agreement.

      4. The trial court committed an error of law and abused its
         discretion by transferring Appellant’s amended complaint to
         Northumberland County when the President Judge of
         Northumberland County had already issued an order denying
         Appellees’ Hartzell, Lamont, Rine, Lin, L2, and Pacific Apex
         motion to coordinate this case with two cases currently pending
         in Northumberland County based on the same arguments used
         to support their preliminary objection to venue in derivation of
         the coordinate jurisdiction rule and/or the doctrine Of res
         judicata.

Appellant’s Brief at 21, 23, 24, 33 (unnecessary capitalization omitted).

      Where, as here, we review an order transferring venue due to a venue

selection clause in a contract, our standard of review is de novo. See

Autochoice Unlimited, Inc. v. Avangard Auto Finance, Inc., 9 A.3d 1207,

1211 (Pa. Super. 2010). We must ascertain and enforce the intent of the

parties at the time of the contract as reasonably demonstrated by the

language used in their written agreement. See Liddle v. Scholze, 768 A.2d


                                     -5-
J-A23017-21


1183, 1185 (Pa. Super. 2001). Where the language of the contract is clear

and unambiguous, we confine our analysis to the terms as written in the

contract. See Beemus v. Interstate Nat. Dealer Servs., Inc., 823 A.2d

979, 982 (Pa. Super. 2003).

      We begin by noting that each count of Fassero’s amended complaint

references duties and obligations arising out of multiple contracts. For

example, Count I – Breach of Contract, references not only the Eye Center

partnership agreement but also the BHH, BHH II, and BHH III partnership

agreements. See Amended Complaint, 12/9/2019, at ¶¶ 111-12. Each of

these partnership agreements are independent documents, and address

forum selection independently. The Eye Center partnership agreement states

that “[a]ny controversy or claim arising out of or relating to this Agreement

shall be litigated in the Court of Common Pleas of Northumberland County,

Pennsylvania[.]” Id., at Exhibit E, ¶ 16. The BHH III and HFL partnership

agreements similarly require litigation in Northumberland County. See id., at

Exhibit D, ¶ 19 (“all questions with respect to … the rights and liabilities of the

parties hereto shall be determined … in the Court of Common Pleas of

Northumberland County, Pennsylvania.”); see id., at Exhibit I, ¶ 21 (same).

In contrast, the BHH and BHH II partnership agreements do not have venue

selection clauses. See id., at Exhibit B, ¶ 19 (providing for “all questions with

respect to … the rights and liabilities of the parties hereto shall be determined




                                       -6-
J-A23017-21


in accordance with the Laws of the Commonwealth of Pennsylvania.”); see

id., at Exhibit C, ¶ 19 (same).

      Fassero does not contend that the forum selection clauses are invalid.

Instead, he raises several collateral objections to their enforcement. In his

first issue, Fassero argues the trial court erred in applying the venue selection

clause and overriding his chosen venue.

      A venue selection clause in an arms-length agreement is presumptively

valid and will be deemed unenforceable only when: (1) the agreement was

obtained through fraud or overreaching; (2) the selected forum is so unfair

that the objecting party will be practically deprived of the opportunity to

present its case; or (3) the clause violates public policy. See Autochoice

Unlimited, Inc. v. Avangard Auto Finance, Inc., 9 A.3d 1207, 1215 (Pa.

Super. 2010).

      Here, Fassero does not argue the partnership agreements, and their

respective venue     selection clauses, were obtained through fraud or

overreaching. Nor does he contend the clauses violate public policy. And while

he cites to Morgan Trailer Manufacturing Co. v. Hydraroll, Ltd., 759 A.2d

926, 930 (Pa. Super. 2013) for the proposition that a court may decline to

enforce a venue selection clause under certain circumstances, the citation is

included in his third argument, not his first. Further, he does not develop any

argument that venue in Northumberland County would effectively deprive him

of an opportunity to present his case. Most likely, this is because he has


                                      -7-
J-A23017-21


chosen to file related complaints against Hartzell and Lamont regarding the

Eye Center in Northumberland County. Fassero’s first issue on appeal merits

no relief.

      In his second issue on appeal, Fassero argues the trial court erred by

issuing its ruling without first holding a hearing. Fassero observes that he

disputed several factual averments in PVI’s preliminary objections to Fassero’s

complaint. He cites to Pa.R.Civ.P. 1006 and 1028(c)(2) to support his

contention that the trial court was required to hold a hearing on these factual

disputes before transferring the case to Northumberland County.

      As noted previously, however, the trial court did not rule on any of PVI’s

preliminary objections. The trial court only ruled on Hartzell, Lamont, and

Rine’s objection based upon the forum selection clauses. The court reserved

the other objections, including PVI’s, for the Northumberland County court to

address. As we explained in our analysis of Fassero’s first issue, and will

expand upon in addressing Fassero’s third and fourth issues, we conclude the

Union County court properly transferred venue to Northumberland County

pursuant to the venue selection clauses in the Eye Center, BHH III and HFL

partnership agreements. This was a question of law based solely upon the

written partnership agreements, and no hearing was necessary for this

conclusion. Once it had reached this determination, the court properly

reserved any further decision making for the Northumberland County court.

Consequently, Fassero’s second issue on appeal merits no relief.


                                     -8-
J-A23017-21


      In his third issue, Fassero argues the forum selection clause cannot be

enforced because other than Hartzell, the Appellees are not signatories to the

Eye Center partnership agreement.

      Fassero’s argument is too narrow. While he is correct that the venue

selection clauses do not bind the defendants who are not signatories to those

agreements, he fails to acknowledge the general rules governing venue. Under

the Rules of Civil Procedure, if venue is established against a defendant for

one count of a complaint, venue is established for all counts of the complaint

asserted against that defendant. See Pa.R.Civ.P. 1006(f)(1). Similarly, if

venue is established against one defendant, it is appropriate against all

defendants the plaintiff seeks to hold jointly liable with that defendant. See

Pa.R.Civ.P. 1006(c)(1). Here, the venue selection clauses of the Eye Center,

BHH III, and HFL partnership agreements established that Northumberland

County was the appropriate venue for claims arising out of these agreements

against Hartzell.

      In Count II – Breach of Fiduciary Duty, Fassero alleged that Hartzell

breached his fiduciary duty to Fassero arising from, among other sources, the

Eye Center, BHH III, and HFL partnership agreements. See Amended

Complaint, 12/9/2019, at ¶¶ 128-132. Therefore, venue in Northumberland

County was established against Hartzell for purposes of Count II. Under

Pa.R.Civ.P. 1006(f)(1), venue in Northumberland County was therefore

established against Hartzell for all claims in the complaint against Hartzell.


                                      -9-
J-A23017-21


      In Count VII – Civil Conspiracy, Fassero alleged that “[a]ll [d]efendants”

engaged in a civil conspiracy to “effectuate the breaches of fiduciary duty …

and other tortious conduct set forth above[.]” See id., at pp. 45-6. Fassero

sought “judgment … against all [d]efendants, jointly, severally, or jointly and

severally[,]” under Count VII. See id., at p. 51. As noted above, venue in

Northumberland County was established against Hartzell pursuant to Count I.

Therefore,   under   Pa.R.Civ.P.   1006(c)(1),   venue   was    established   in

Northumberland County for all defendants. Fassero’s third argument on

appeal merits no relief.

      Finally, Fassero argues that the trial court violated the law of the case

doctrine and the doctrine of res judicata when it transferred the case to

Northumberland County. Fassero premises this argument on the fact that a

Northumberland County Judge denied Hartzell’s motion to coordinate this case

with the case filed by Fassero in Northumberland County.

      Initially, we note that while Fassero obliquely references res judicata in

his statement of the issue, he does not cite to any authority or otherwise

develop the issue in his brief. His argument focuses entirely on the issue of

the coordinate jurisdiction rule. While both res judicata and the coordinate

jurisdiction are commonly classified as a part of the law of the case doctrine,

they are not the same.

      The doctrine of res judicata is an independent and distinct legal issue

from the law of the case doctrine. “The doctrine of res judicata holds that a


                                    - 10 -
J-A23017-21


final valid judgment upon the merits by a court of competent jurisdiction bars

any future suit between the same parties or their privies on the same cause

of action.” Khalil v. Cole, 240 A.3d 996, 1000 (Pa. Super. 2020) (citation

omitted). In contrast, the coordinate jurisdiction rule prevents judges from

making rulings contrary to those previously made by a judge of coordinate

jurisdiction. See Rellick-Smith v. Rellick, 261 A.3d 506, 510 (Pa. 2021). As

res judicata applies only in situations where there has been a valid final

judgment, Fassero has waived any claim that the order at issue here violated

the doctrine of res judicata.

      We now turn to Fassero’s claim that the trial court violated the

coordinate jurisdiction rule. The coordinate jurisdiction rule provides that,

“upon transfer of a matter between trial judges of coordinate jurisdiction, the

transferee court may not alter the resolution of a legal question previously

decided by the transferor court.” Commonwealth v. Starr, 664 A.2d 1326,

1331 (Pa. 1995) (citation omitted). The coordinate jurisdiction rule is “based

on a policy of fostering the finality of pre-trial applications in an effort to

maintain judicial economy and efficiency.” Id. (citation omitted).

      The trial court here sustained a preliminary objection and transferred

venue. In contrast, the court in Northumberland County had previously denied

a motion for coordination under Pa.R.Civ.P. 213.1(c). Rule 213.1(c) requires

a trial court to consider multiple factors when determining whether to

coordinate cases from separate counties. See Wohlsen/Crow v. Pettinato


                                    - 11 -
J-A23017-21


Associated Contractors & Eng’rs, Inc., 666 A.2d 701, 703 (Pa. Super.

1995). However, the existence of a venue selection clause is not one of the

factors listed, or fairly suggested by the list, in Rule 213.1(c). As such, the

Northumberland County court did not rule on the applicability of the venue

selection clause, and the Union County court did not violate the coordinate

jurisdiction rule.

      In summary, we conclude that none of Fassero’s arguments on appeal

merit relief. We therefore affirm the order transferring this case to

Northumberland County.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                    - 12 -